Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-16 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests a fingerprint sensing control device, capable of performing a fingerprint sensing control on a touch panel, wherein the touch panel comprises a fingerprint sensing region divided into a plurality of sensing sub-regions, the fingerprint sensing control device comprising: 
a touch control circuit, configured to perform a touch detection on the display panel to determine a touched region of an object; and 
a fingerprint sensing control circuit, configured to perform the fingerprint sensing control on the touch panel and determine at least one target sensing sub-region overlaid by the touched region from the plurality of sensing sub-regions of the fingerprint sensing region,   
wherein when the at least one target sensing sub-region comprises a first sensing sub-region and a second sensing sub-region that are adjacent to each other, the fingerprint sensing control circuit starts to scan the first sensing sub-region in a first direction from a common edge between the first sensing sub-region and the second sensing sub-region and starts to scan the second sensing sub-region in a second direction from the common edge.  
Claim 9 is allowed for similar reasons as claim 1.  
Claims 2-8 and 10-16 are allowed for being dependent upon aforementioned independent claims 1 and 9, respectively.  

Hu fails to disclose wherein when the at least one target sensing sub-region comprises a first sensing sub-region and a second sensing sub-region that are adjacent to each other, the fingerprint sensing control circuit starts to scan the first sensing sub-region in a first direction from a common edge between the first sensing sub-region and the second sensing sub-region and starts to scan the second sensing sub-region in a second direction from the common edge.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0195990 A1 to Han et al.  
US 2016/0349882 A1 to Liu et al.  
US 2017/0046558 A1 to Li et al.  
US 2017/0102821 A1 to Lai et al. 
US 2017/0351364 A1 to Kim et al.  
US 2018/0101715 A1 to Lee et al.  
US 2019/0266380 A1 to Lee et al.  
US 2020/0364432 A1 to Hu.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICHOLAS J LEE/ Primary Examiner, Art Unit 2624